Citation Nr: 1008008	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-35 522	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder other than carpal tunnel syndrome. 

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to December 
2001.  He also served in the Army Reserves, with active duty 
for training from September 24, 2006 to October 18, 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision, by 
the St. Petersburg, Florida, Regional Office (RO), which 
denied the Veteran's claims of entitlement to service 
connection for bilateral carpal tunnel syndrome, and service 
connection for a right hand disability other than carpal 
tunnel syndrome.  The claims folder was subsequently 
transferred to the RO in Detroit, Michigan.  

In August 2009, the Board remanded the case so that a hearing 
could be scheduled.  On November 18, 2009, the Veteran and 
his mother appeared at the Detroit, Michigan RO and testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge, sitting in Washington, DC.  A transcript of that 
hearing is of record.  


REMAND

The Veteran's service treatment records (STRs) indicate that 
the Veteran was seen in August 2000 with complaints of a 
laceration to the right palm as a result of working with 
sheet metal one hour earlier.  The assessment was superficial 
abrasion.  In February 2001, the Veteran was seen for a 
laceration of the right thumb.  On the occasion of his 
separation examination in November 2001; clinical evaluation 
of the upper extremities was normal.  

The Veteran's initial claim for service connection (VA Form 
21-526) was received in October 2006.  Submitted in support 
of the claim were the results of a nerve conduction study/EMG 
study, dated in October 2006, which noted that an electro-
diagnostic examination was consistent with mild carpal tunnel 
syndrome, right greater than left.  

The Veteran was seen at a VA outpatient clinic in February 
2008 to establish care.  At that time, it was noted that he 
had a past medical history significant for bilateral carpal 
tunnel syndrome diagnosed in 2006.  It was also noted that he 
had arthritis of the right hand.  The pertinent impression 
was carpal tunnel syndrome.  

At his personal hearing in November 2009, the Veteran 
indicated that he experienced a laceration on the right hand 
while on active duty.  The Veteran reported that he 
experienced symptoms in service, but he did not seek any 
treatment until he was discharged from service.  The Veteran 
said that he started noticing problems with swelling after 
his discharge from service; he was prescribed anti-
inflammatory medication to help with arthritis and a brace 
for the carpal tunnel syndrome.  The Veteran related that he 
had swelling in the right hand in the morning; he also had 
problems with pain and loss of mobility.  The Veteran 
testified that he does not have any residuals of the 
lacerations; he stated that his current problems involve the 
carpal tunnel syndrome and the arthritis.  

The Veteran also maintains that his bilateral carpal tunnel 
syndrome is related to the work he performed in service as an 
air frame structural mechanic.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The type of evidence that "indicate" that a current 
disability "may be associated" with military service includes 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  

The service treatment records (STRs) also indicate that the 
Veteran was seen in February 2000 for complaints of right 
hand numbness over the previous 6 days; he reported being at 
work when he was hit with a bucking bar.  The assessment was 
transient numbness.  In April 2000, the Veteran was seen for 
complaints of pain in the left wrist; he reported twisting it 
in the field.  The assessment was tendonitis.  In May 2000, 
he was diagnosed with left elbow pain, probable ligamentous 
strain.  Reserve records indicate that the Veteran was 
activated in September 2006.  During an initial evaluation on 
September 26, 2006, the Veteran reported being diagnosed with 
carpal tunnel syndrome while on active duty.  He was referred 
for an EMG/NCS study in October 2006, which reported a 
diagnosis of bilateral carpal tunnel syndrome, right greater 
than left.  In a memorandum, dated October 2, 2006, it was 
noted that the Veteran had carpal tunnel syndrome in both 
hands that will prevent him from working as an airframe 
mechanic; it was recommended that he be released from 
service.  

Post service treatment records dated from February 2008 to 
July 2008 reflect a diagnosis of bilateral carpal tunnel 
syndrome.  

Based on the evidence discussed above, the Board believes the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of his carpal tunnel syndrome and any 
other diagnosed right hand disability, such as arthritis.  
(Although an examination was previously scheduled for 
November 2007, and the Veteran did not appear, the 
examination was intended to address asthma and scarring due 
to in-service lacerations, not bilateral carpal tunnel 
syndrome (CTS) or other right hand disability, such as 
arthritis.)

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions:

1.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his bilateral CTS and any 
right hand disability.  All indicated 
tests and studies should be conducted, 
including x-ray studies of the right 
hand.  The claims folders must be sent to 
the examiner for review.  Following a 
review of the Veteran's claims file and 
completion of the examination, the 
examiner should indicate whether it is as 
least as likely as not (50 percent 
probability or more) that any CTS (left 
or right), or right hand disability such 
as arthritis, is related to his period of 
service from March 1999 to December 2001, 
including the symptoms he described as 
occurring during service.  The examiner 
is advised that the Veteran is competent 
to report in-service symptoms, and that 
such reports should be considered in 
formulating any opinions.  The examiner 
should consider all the evidence of 
record, to include all the service 
records and the post-service record.  The 
examiner must provide an explanation for 
each opinion expressed.  

2.  The AOJ must ensure that all 
requested actions have been accomplished.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Thereafter, the AOJ should 
readjudicate the Veteran's claims on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC), which includes a summary 
of additional evidence submitted.  The 
SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).




